Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case.

Information Disclosure Statement
The information disclosure statements submitted on 08/18/2022 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connors et al. (US 20150073959 A1 hereinafter Connors) in view of Kuttuva (US 20130006848 A1 hereinafter Kuttuva).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Connors teaches a computer system associated with a first user identity, comprising: [mobile device ¶36]
a display generation component; [screen ¶36]
one or more input devices; [touch screen ¶36]
one or more processors; and  [processor ¶210]
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [media with memory instructions and processor ¶210]
displaying, via the display generation component, a user interface for sharing an account associated with the first user identity with a second user identity, [Fig. 12-14 illustrates interface for sharing accounts ¶192-193] the user interface including a first sharing option and a second sharing option; [display options for financial groups ¶82 " provide the relationship categories to the first user for selection."]
detecting, via the one or more input devices, one or more inputs corresponding to a request to share the account; and in response to detecting the one or more inputs corresponding to the request to share the account: [control account and who to share with ¶79 "first user can identify to the system that the relationship category should be "inner circle," and also a financial account to be shared with the users in the relationship category"]
in accordance with a determination that the one or more inputs include a selection of the second sharing option, transmitting a request to invite the second user identity to become a participant of the account without becoming a joint owner of the account. [invite users to financial group accounts including friend (limited ability) ¶67 "friends, family, or advisors, e.g., with a limited ability "]
Connors does not specifically teach in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account
However, Kuttuva teaches in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account [Sharing interface Fig. 15-C-D with multiple owners (joint ownership) with options to restrict ¶102, ¶179 "Business accounts may have one or more owners and the funds in such business accounts may be controlled by multiple owners,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the reporting disclosed by Connors by incorporating the in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account disclosed by Kuttuva because both techniques address the same field of sharing accounts and by incorporating Kuttuva into Connors provides more secure, reliable, convenient management of accounts and payments in a user friendly way. [Kuttuva ¶6-8, ¶16]

As to dependent claim 2, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: prior to displaying the first sharing option and the second sharing option, [Kuttuva Fig. 15 illustrates process] displaying, via the display generation component, one or more identity user interface objects corresponding to one or more user identities available for sharing the account with, wherein the one or more identity user interface objects includes an identity user interface object corresponding to the second user identity; while displaying the one or more identity user interface objects, detecting, via the one or more input devices, a user input directed to a respective identity user interface object of the one or more identity user objects, wherein the user interface for sharing the account with the second user identity is displayed in response to receiving the user input directed to the respective identity user interface object and in accordance with a determination that the respective identity user interface object corresponds to the second user identity. [Kuttuva Fig. 15-C illustrates multiple interface objects according to identities for sharing accounts and selecting ¶152

As to dependent claim 3, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: in accordance with a determination that the one or more inputs include a selection of the second sharing option, displaying, via the display generation component, an option to configure a transaction limit for the second user identity [Kuttuva Fig. 15-D illustrates setting limit for individual friends ¶151, ¶167]

As to dependent claim 4, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: after transmitting the request to invite the second user identity to become a joint owner of the account, receiving an indication that the second user identity has accepted the invitation to become a joint owner of the account; and [Connors acceptance approve inclusions ¶120, ¶179, ¶183] after receiving the indication, displaying, via the display generation component, a confirmation user interface including: an accept option that, when selected, accepts the second user identity becoming a joint owner of the account, and a decline option that, when selected, declines the second user identity becoming a joint owner of the account. [Connors vote for or against user ¶179, ¶183]

As to dependent claim 5, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: after transmitting the request to invite the second user identity to become a participant of the account without becoming a joint owner of the account, receiving an indication that the second user identity has accepted the invitation to become a participant of the account; and [Kuttuva accept funds ¶119] after receiving the indication, displaying, via the display generation component, a notification that the account is shared with the second user identity. [Kuttuva notifications ¶119]

As to dependent claim 6, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein joint owners of the account have access to transaction and balance information of all participants and owners of the account. [Connors view transactions for shared users ¶77-79, balance ¶190]

As to dependent claim 7, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein a respective participant of the account that is not a joint owner of the account has access to transaction information for the respective participant without having access to transaction information for other participants or owners of the account. [Connors view transactions for shared users ¶77-79, balance ¶190]

As to dependent claim 8, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein a respective participant of the account that is not a joint owner of the account has access to transaction information for the respective participant and available credit information for the account without having access to transaction information for other participants or owners of the account. [Connors friend level for viewing individual and not others Table1, ¶77-79]

As to dependent claim 9, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: concurrently displaying, via the display generation component, spending information for a plurality of user identities associated with the account over a predetermined time period. [Connors view all transactions ¶6, ¶10]

As to dependent claim 10, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a settings interface including an option that, when enabled, enables notifications to be provided when the account is used; [Connors alerts for monitoring accounts ¶111, ¶141]
while the option is disabled, detecting a user input to enable the option; and in response to detecting the user input to enable the option, enabling notifications to be displayed via the display generation component when the account is used. [Connors custom alerts to enable ¶95, ¶171; display alerts ¶157]

As to dependent claim 11, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a settings interface including an option for selecting a transaction amount threshold, wherein transaction amounts that exceed the transaction amount threshold cause a notification to be provided; [Connors threshold budgets trigger alerts ¶98-99 "a shared alert that is generated when the financial transactions exceed the threshold budget amount"]
detecting a user input corresponding to a selection of a respective transaction amount threshold; [Connor create budgets ¶98-99] after detecting the user input corresponding to the selection of the respective transaction amount threshold: in accordance with a determination that a transaction has been completed that exceeds the transaction amount threshold, providing a notification corresponding to the transaction; and in accordance with a determination that a transaction has been completed that does not exceed the transaction amount threshold, forgoing providing a notification corresponding to the transaction. [Connors threshold budgets trigger alerts ¶98-99 "a shared alert that is generated when the financial transactions exceed the threshold budget amount"]

As to dependent claim 12, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a notification including a summary of a transaction; [Kuttuva popup notification Fig. 43, with pay amount and date ¶144]
detecting, via the one or more input devices, a request to view detailed information for the transaction; and in response to detecting the request to view detailed information for the transaction, displaying the detailed information for the transaction. [Kuttuva include name and other details upon request ¶144]

As to dependent claim 13, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a notification indicating that a transaction limit for the account has been exceeded. [Connors threshold budgets trigger alerts ¶98-99 ]

As to dependent claim 14, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a settings interface including an option that, when selected, disables a respective participant of the account from using the account for transactions while continuing to share the account with the respective participant; [Connors identify allowable operations ¶66, ¶77]
detecting a user input corresponding to selection of the option; and in response to detecting the user input corresponding to selection of the option, disabling the respective participant of the account from using the account for transactions while continuing to share the account with the respective participant. [Connors choose restricted options ¶66, ¶77]

As to dependent claim 15, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a settings interface including an option that, when selected, ceases sharing of the account with a respective participant; detecting a user input corresponding to selection of the option; and in response to detecting the user input corresponding to selection of the option, ceasing sharing of the account with the respective participant. [Kuttuva delete sharing interface Fig. 14-I and disable sharing buttons Fig. 15-C ¶47]

As to dependent claim 16, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a settings interface including an option that, when selected, ceases sharing of the account with a respective joint owner; detecting a user input corresponding to selection of the option; and in response to detecting the user input corresponding to selection of the option, ceasing sharing of the account with the respective joint owner. [Kuttuva delete sharing interface Fig. 14-I and disable sharing buttons Fig. 15-C ¶47]

As to dependent claim 17, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, one or more affordances corresponding to one or more user identities to which the account is being shared; [Connors shows thumbnail images of users ¶146 and Fig. 6]
detecting, via the one or more input devices, an input corresponding to a selection of a respective affordance of the one or more affordances, the respective affordance corresponding to a respective user identity; in response to detecting the input corresponding to a selection of the respective affordance, displaying, via the display generation component, transaction information associated with the respective user identity. [Connors selected user details show in Fig. 6A 606 ¶146-149]

As to dependent claim 18, the rejection of claim 1 is incorporated. Connors and Kuttuva further teach wherein the one or more programs further include instructions for: displaying, via the display generation component, a plurality of transactions for the account, wherein: a first transaction of the plurality of transactions includes an indication of a respective user identity corresponding to the first transaction; and a second transaction of the plurality of transactions includes an indication of a respective user identity corresponding to the second transaction.[Kuttuva Fig. 19 illustrates transactions with names with selection beside respective transactions 19-B-C]

As to independent claim 19, Connors teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system associated with a first user identity that is in communication with a display generation component and one or more input devices, the one or more programs including instructions for: [computer with media with memory instructions and processor Fig. 3, ¶209-210]
displaying, via the display generation component, a user interface for sharing an account associated with the first user identity with a second user identity, [Fig. 12-14 illustrates interface for sharing accounts ¶192-193] the user interface including a first sharing option and a second sharing option; [display options for financial groups ¶82 " provide the relationship categories to the first user for selection."]
detecting, via the one or more input devices, one or more inputs corresponding to a request to share the account; and in response to detecting the one or more inputs corresponding to the request to share the account: [control account and who to share with ¶79 "first user can identify to the system that the relationship category should be "inner circle," and also a financial account to be shared with the users in the relationship category"]
in accordance with a determination that the one or more inputs include a selection of the second sharing option, transmitting a request to invite the second user identity to become a participant of the account without becoming a joint owner of the account. [invite users to financial group accounts including friend (limited ability) ¶67 "friends, family, or advisors, e.g., with a limited ability "]
Connors does not specifically teach in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account
However, Kuttuva teaches in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account [Sharing interface Fig. 15-C-D with multiple owners (joint ownership) with options to restrict ¶102, ¶179 "Business accounts may have one or more owners and the funds in such business accounts may be controlled by multiple owners,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the reporting disclosed by Connors by incorporating the in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account disclosed by Kuttuva because both techniques address the same field of sharing accounts and by incorporating Kuttuva into Connors provides more secure, reliable, convenient management of accounts and payments in a user friendly way. [Kuttuva ¶6-8, ¶16]

As to independent claim 20, Connors teaches a method, comprising: at a computer system associated with a first user identity that is in communication with a display generation component and one or more input devices: [¶36, ¶210]
displaying, via the display generation component, a user interface for sharing an account associated with the first user identity with a second user identity, [Fig. 12-14 illustrates interface for sharing accounts ¶192-193] the user interface including a first sharing option and a second sharing option; [display options for financial groups ¶82 " provide the relationship categories to the first user for selection."]
detecting, via the one or more input devices, one or more inputs corresponding to a request to share the account; and in response to detecting the one or more inputs corresponding to the request to share the account: [control account and who to share with ¶79 "first user can identify to the system that the relationship category should be "inner circle," and also a financial account to be shared with the users in the relationship category"]
in accordance with a determination that the one or more inputs include a selection of the second sharing option, transmitting a request to invite the second user identity to become a participant of the account without becoming a joint owner of the account. [invite users to financial group accounts including friend (limited ability) ¶67 "friends, family, or advisors, e.g., with a limited ability "]
Connors does not specifically teach in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account
However, Kuttuva teaches in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account [Sharing interface Fig. 15-C-D with multiple owners (joint ownership) with options to restrict ¶102, ¶179 "Business accounts may have one or more owners and the funds in such business accounts may be controlled by multiple owners,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the reporting disclosed by Connors by incorporating the in accordance with a determination that the one or more inputs include a selection of the first sharing option, transmitting a request to invite the second user identity to become a joint owner of the account disclosed by Kuttuva because both techniques address the same field of sharing accounts and by incorporating Kuttuva into Connors provides more secure, reliable, convenient management of accounts and payments in a user friendly way. [Kuttuva ¶6-8, ¶16]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Grigg et al. (US 20120197794 A1) teaches sharing accounts with controls and primary users (see ¶5 and ¶35)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143